Citation Nr: 0530743	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1990 to April 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2002 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  In that decision, the RO 
increased the rating for the veteran's service-connected 
bronchial asthma from 10 percent to 30 percent.

The Board remanded the case for additional development in 
November 2004.  The case has now been returned to the Board 
for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased rating for bronchial 
asthma, currently rated as 30 percent disabling under 
Diagnostic Code 6602.  Under Diagnostic Code 6602, a 30 
percent evaluation is warranted where the condition results 
in impairment of pulmonary function with FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56-70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  The next schedular evaluation 
of 60 percent requires FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

The Board remand of November 2004 instructed that the veteran 
be afforded a VA examination to determine the current 
severity of the veteran's bronchial asthma.  It was 
specifically noted that appropriate diagnostic testing, 
including pulmonary function testing should be performed.  A 
VA respiratory disorders examination was conducted in July 
2005, and the report is in the claims file.  There is also an 
associated pulmonary function test results report also dated 
in July 2005.  Significantly, however, one of the figures 
contained in the pulmonary function test report appears to be 
erroneous.  In the regard, the report reflects that the 
veteran's measured FEV-1 was 3.26, and that this was only 10% 
of predicted.  The Board notes that such a measure of FEV-1 
would normally be associated with a much higher "percent of 
predicted."  For example, pulmonary function testing done in 
April 2002 resulted in a relatively lower measured FEV-1 of 
2.81 which was described as being a much higher 92% of 
predicted.  

In light of the apparent error in the calculation of the 
pulmonary function test results of July 2005, the Board 
concludes that the test results cannot be used for rating 
purposes with out first obtaining additional information or 
clarification.  The Board errs as a matter of law when it 
fails to ensure compliance with remand instructions, and 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should return the claims file 
to the VA medical facility which 
conducted the pulmonary function testing 
and request an addendum which includes 
the correct "percent of predicted" 
figures for FEV-1.  If the correct figure 
cannot be calculated based on the 
information which is contained in the 
July 2005 VA examination report and 
associated pulmonary test function 
report, then the veteran should be 
afforded another VA respiratory disorders 
examination to obtain the information 
necessary to evaluate the veteran's 
service-connected bronchial asthma. 

2.  Thereafter, the RO should adjudicate the 
appellant's claim.  If the benefits sought on 
appeal remain denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


